EXHIBIT 3
                                   The Florida Bar
                                     Ft. Lauderdale Branch Office
                                          Lake Shore Plaza II
                                    1300 Concord Terrace, Suite 130
                                         Sunrise, Florida 33323
                                            (954) 835-0233
 Joshua E. Doyle                                                                       850/561-5600
Executive Director                                                                  www.floridabar.org


                                            June 17, 2019



  Mr. Alan Dershowitz
  1575 Massachusetts Ave
  Cambridge, MA 02138-2801

  Re:      Complaint by Alan Dershowitz against Sigrid Stone McCawley
           The Florida Bar File No. 2018-50,152 (17B)

  Dear Mr. Dershowitz:

  Pursuant to Rule 3-7.4, this document serves as a Letter Report of No Probable Cause Finding by
  the Grievance Committee on June 14, 2019. You filed a complaint with The Florida Bar against
  attorney Sigrid McCawley. After reviewing your complaint as well as Ms. McCawley’s response
  to your complaint, the committee determined that there is no probable cause for further
  disciplinary proceedings in this matter.

  While it appears that you communicated with a member of Ms. McCawley’s law firm and may
  have been a prospective client of the firm at one point, the documentation provided in this case
  does not show that you were a client of Ms. McCawley’s law firm. Ms. McCawley denies
  receiving or reviewing any information that you provided to Mr. Sires. Moreover, Ms.
  McCawley reported that her representation of the client V.G. began after you received notice that
  her firm had a conflict of interest and the firm could not take you on as a client. Ms. McCawley
  reported that her firm followed R. Regulating Fla. Bar 4-1.18 regarding prospective clients
  including ensuring that a lawyer who may have received disqualifying information is screened “.
  . .from participation in the matter and is apportioned no part of the fee therefrom. . .”.
  Furthermore, the committee did not find probable cause to sustain your allegations that Ms.
  McCawley engaged in a conspiracy to extort or that she suborned perjury.

  Please be advised that neither the undersigned nor the Bar represent you in any matter. The Bar
  only has the authority to address questions of ethics and cannot address any legal issues. If you
  feel that you need legal advice, please consult with counsel of your choice. Decisions of the
  grievance committee are subject to review by the Designated Reviewer. Pursuant to Rule 3-7.5,
                                                                     THE FLORIDA BAR

Rules Regulating The Florida Bar, if the Designated Reviewer takes no action the decision of the
grievance committee will be final.

This matter is now closed. Pursuant to the Bar’s records retention schedule, the computer record
and file will be disposed of one year from the date of closing.

Sincerely,




Joi L. Pearsall
Bar Counsel

cc:    Jonathan S. Friedman, Chair
       Hilary A. Creary, Designated Reviewer
       David Bill Rothman, Respondent’s Counsel
